DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2021, has been entered.
 
Response to Arguments
Applicant's arguments filed March 8, 2021, have been fully considered but they are not persuasive. 
On pages 8-12 of Remarks, Applicant argues that currently amended claims 1, 16, and 20 overcome the prior art rejection over Yokozawa (US Publication 2013/0269993). In particular, the Applicant argues that the prior art directed to Yokozawa fails to disclose the particular limitation of “wherein an angle is formed between the longitudinal direction of the container and the generally planar surface of the substrate including the pair of electrical connections, the angle ranging about 0 to about 30 degrees.” The Applicant asserts that since the electrical connections are on an opposing surface of the substrate, the angle between the container and the planar surface, which includes the electrical connections, cannot be 0 degrees.
The Examiner respectfully disagrees with the above assertion. As stated in independent claims 1, 16, and 20, the angle is formed between a direction and a substrate that includes the . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-5, 7, 11, 13, 14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokozawa et al. (US Publication 2013/0269993).
In re claim 1, Yokozawa discloses an electrical circuit comprising: 
a substrate (210 – Figure 9A, ¶76) comprising a generally planar surface (Figure 9A); and including a pair of electrical connections (220 – Figure 9B, ¶25-26, ¶77) on the generally planar surface (210B - Figure 9A, ¶77); and 
a supercapacitor assembly (10D – Figure 9A, ¶73, ¶77) comprising a container (50 – Figure 7, Figure 9A, ¶67) having a length in a longitudinal direction (Figure 9A), the supercapacitor assembly comprising a pair of electrical leads (24A, 24B – Figure 9, ¶77) and an electrode assembly enclosed within the container, the electrode assembly having a jelly-roll 
an angle is formed between the longitudinal direction of the container (50 – Figure 7, Figure 9A) and the generally planar surface of the substrate (210 – Figure 9A) including the pair of electrical connections (220 – Figure 9A, Figure 9B), the angle ranging about 0 to about 30 degrees (¶15, Figure 9).
In re claim 2, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses wherein the supercapacitor assembly (10D – Figure 9) is mounted to the substrate (210 – Figure 9) such that the longitudinal direction of the supercapacitor assembly generally extends in a horizontal direction (Figure 9) (¶15).
In re claim 3, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses wherein the angle is about 0 degrees (¶15).
In re claim 5, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses wherein the container comprises a first end face (22A – Figure 9A, ¶82) and a second end face (22B – Figure 9A, ¶82) that is spaced apart from the first end face in the longitudinal direction, and each of the pair of electrical leads (24A, 24B – Figure 9) extend from the first end face (Figure 9).
	In re claim 7, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses the container (50 – Figure 7) comprises a first end face (22A – Figure 9, ¶82) and a second end face (22B – Figure 8, Figure 9, ¶82) that is spaced apart from the first end face in the longitudinal direction (Figure 9A); and 
the container is sealed on at least one of the first end face or second end face (¶22).
In re claim 11, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses wherein the container has a generally cylindrical shape (¶14, ¶22).
In re claim 13, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses wherein the pair of electrical leads (24a, 24b – Figure 9) are configured as radial leads (¶41; Note that Yokozawa discloses these as ‘lead wires’).
In re claim 14, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa further discloses wherein the pair of electrical leads (24A, 24B – Figure 9) are configured as solder pin leads (¶56).
In re claim 20, Yokozawa discloses an electrical circuit comprising: 
a substrate (210 – Figure 9A, ¶76) including a pair of electrical connections (220 – Figure 9B, ¶25-26, ¶77) on the generally planar surface (220B - Figure 9A); and 
a supercapacitor assembly (10D – Figure 9A, ¶73, ¶77) mounted to the substrate (Figure 9A), the supercapacitor assembly comprising a container (50 – Figure 7, Figure 9A, ¶67) having a length in a longitudinal direction (Figure 9A), the supercapacitor assembly comprising a pair of electrical leads (24A, 24B – Figure 9, ¶77) and an electrode assembly enclosed within the container, the electrode assembly having a jelly-roll configuration (¶67) and the pair of electrical leads (24A, 24B – Figure 9, ¶77) electrically connected with respective ones of the pair of electrical connections (¶67, ¶74).; wherein 
the longitudinal direction of the supercapacitor generally extends in a horizontal direction (¶15, Figure 9A) wherein
an angle is formed between the longitudinal direction of the container (50 – Figure 7, Figure 9A) and the generally planar surface of the substrate (210 – Figure 9A) ) including the pair of electrical connections (220 – Figure 9A, Figure 9B), the angle ranging about 0 degrees (¶15, Figure 9). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa et al. (US Publication 2013/0269993) in view of Lane et al. (US Publication 2015/0016021).
In re claim 8, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa does not disclose wherein the supercapacitor assembly has a capacitance ranging from about 1 F to about 1,500 F.
Lane discloses a supercapacitor assembly (¶3, Abstract) (100 – Figure 1, ¶25) has a capacitance ranging from about 1 F to about 1,500 F (¶35).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the electrolyte structure as described by Lane to achieve a device having superior capacitance characteristics.
In re claim 9, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa does not disclose the supercapacitor assembly has an operating voltage ranging from about 2 V to about 4 V.
Lane discloses a supercapacitor assembly (10 – Figure 1) has an operating voltage ranging from about 2 V to about 4 V (¶29).
.

4.	Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa et al. (US Publication 2013/0269993) in view of Thrap (US Publication 2006/0146480).
In re claim 10, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa does not disclose wherein the length of the container ranges from about 10 mm to about 250 mm.
Thrap discloses the length of the container of a cylindrical housing for a capacitor ranges from about 10 mm to about 250 mm (¶23).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the housing dimensions of Thrap to provide for a sizable capacitor of desired capacitance. 
In re claim 12, Yokozawa discloses the electrical circuit of claim 11, as explained above. Yokozawa does not disclose the container has a diameter ranging from about 5 mm to about 70 mm.
Thrap discloses the diameter of the container of a cylindrical housing for a capacitor ranges from about 5 mm to about 70 mm (¶23).
It would have been obvious to person having ordinary skill in the art at the effective filing date of the invention to incorporate the housing dimensions of Thrap to provide for a sizable capacitor of desired capacitance. 

5.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokozawa et al. (US Publication 2013/0269993) in view of Takeda et al. (US Publication 2009/0034160).
In re claim 15, Yokozawa discloses the electrical circuit of claim 1, as explained above. Yokozawa does not disclose wherein the pair of electrical leads are configured as weldable pin leads.
Takeda discloses a pair of electrical leads (4, 5 – Figure 2, ¶126) for a capacitor (Abstract) are configured as weldable pin leads (¶126).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the weldable leads as described by Takeda to provide for a strong mechanical and electrical connection between the lead wire and electrode foil.  

6.	Claim 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramirez (US Publication 2013/0021021) in view of Yokozawa et al. (US Publication 2013/0269993).
In re claim 16, Ramirez discloses a meter for measuring a flow of a product, the meter comprising: 
a supercapacitor assembly (¶13, ¶19).
Ramirez does not disclose a substrate comprising a generally planar surface
And a supercapacitor having a container having a length in a longitudinal direction, the supercapacitor assembly comprising an electrode assembly enclosed within the container and having a jelly-roll configuration; wherein 
an angle is formed between the longitudinal direction of the container and the generally planar surface of the substrate, the angle ranging about 0 to about 30 degrees.

a supercapacitor assembly (10D – Figure 9A, ¶73, ¶77) comprising a container (50 – Figure 7, Figure 9A, ¶67) having a length in a longitudinal direction (Figure 9A), the supercapacitor assembly comprising a pair of electrical leads (24A, 24B – Figure 9, ¶77) and an electrode assembly enclosed within the container, the electrode assembly having a jelly-roll configuration (¶67) and the pair of electrical leads (24A, 24B – Figure 9, ¶77) electrically connected with respective ones of the pair of electrical connections (¶67, ¶74); wherein 
an angle is formed between the longitudinal direction of the container (50 – Figure 7, Figure 9A) and the generally planar surface of the substrate (210 – Figure 9A) ) including the pair of electrical connections (220 – Figure 9A, Figure 9B), the angle ranging about 0 to about 30 degrees (¶15, Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supercapacitor structure as described by Yokozawa to provide for an electrochemical cell that is able to discharge gas due to failure in a manner that avoids disturbance of neighboring electrical components (¶13-14: Yokozawa). 
In re claim 17, Ramirez in view of Yokozawa discloses the meter of claim 16, as explained above. Ramirez further discloses wherein the meter is configured to measure a flow of at least one of electricity, gas, or water (¶13).
In re claim 18, Ramirez in view of Yokozawa discloses the meter of claim 16, as explained above. Ramirez does not disclose wherein the substrate is mounted such that the generally planar surface extends in a horizontal direction.
Yokozawa discloses wherein the substrate (210 –Figure 9A) is mounted such that the generally planar surface extends in a horizontal direction (Figure 9A).

In re claim 19, Ramirez in view of Yokozawa discloses the meter of claim 16, as explained above. Ramirez does not disclose the angle is about 0 degrees.
Yokozawa discloses the angle is about 0 degrees (¶15, Figure 9).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the supercapacitor and substrate structure as described by Yokozawa to provide for an electrochemical cell that is able to discharge gas due to failure in a manner that avoids disturbance of neighboring electrical components (¶13-14: Yokozawa). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ARUN RAMASWAMY/Primary Examiner, Art Unit 2848